OPINION OF THE COURT
Edward J. Greenfield, J.
Defendants’ motion for an order striking plaintiff’s complaint by reason of its failure to respond to defendants’ interrogatories is denied. Plaintiff is, however, directed to answer the defendants’ interrogatories dated December 7, 1988 within 45 days after service of a copy of this order with notice of entry. While interrogatories may not be served upon the State (CPLR 3102 [f]), the State Insurance Fund is, in matters of litigation, considered an entity separate from the State itself. (See, Commissioners of State Ins. Fund v Low, 285 App Div 525, affd 3 NY2d 590.) Consequently, the plaintiff is not exempt from service of interrogatories upon it.